Citation Nr: 0506253	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-22 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for claimed tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to March 
1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the RO.  

This appeal was remanded by the Board in May 2004 for further 
development of the record.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The currently demonstrated tinnitus is show as likely as 
not to be related to symptoms experienced by the veteran 
following his exposure to acoustic trauma in connection with 
his military duties during active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

The Court of Appeals for Veterans Claims ("Court") has 
concluded that VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

In light of the favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  


Factual Background

The veteran contends that his current tinnitus is due to 
noise exposure in active service.  He asserts that he was 
exposed to noise as a rifle coach at the Naval Academy in 
Annapolis and as a member of the rifle team.  He stated that 
he was surrounded by a variety of weapons being fired at once 
and that no hearing protection was available.  He has further 
stated that he has no post-service noise exposure.  

The veteran filed a claim of service connection in March 
1995.  The RO determined that hearing loss neither occurred 
in nor was caused by service, and denied the claim in a 
November 1995 rating decision.  

The veteran applied to reopen his claim in December 2001.  He 
submitted evidence of noise exposure in service.  He was 
afforded a VA audio examination in June 2002 in which the 
examiner opined that it was at least as likely as not that 
the veteran's hearing loss resulted from acoustic trauma in 
service.  It is noted that the veteran denied having tinnitus 
at the examination.  

The RO granted service connection for bilateral hearing loss 
in a July 2002 rating decision.  

The veteran filed a claim for service connection for tinnitus 
in August 2002.  The RO denied the claim in an October 2004 
rating decision because the veteran had denied having 
tinnitus in the June 2002 examination and previous medical 
examinations did not reflect a diagnosis of tinnitus.  

In subsequent statements, the veteran reported that, for many 
years, he had been living with a ringing resembling the 
incessant sound of "peepers."  H stated that he was not 
aware that this was called "tinnitus," which was why he 
denied having it at his June 2002 examination.  

The veteran was afforded a new VA audio examination in August 
2004.  The veteran reported that he had a bilateral, constant 
tinnitus which sounds like "peepers."  He stated that he 
occasionally got a "hiss" noise superimposed over the 
constant tinnitus.  He rated the loudness of the constant 
tinnitus as a "3" on a 10 point scale (1 = very soft; 10 = 
very loud).  

The veteran felt that the tinnitus started when he was using 
M-1 rifles daily for one month while qualifying for a rifle 
team.  He also opined that exposure to noise from field 
artillery while he worked as a radio operator was also a 
cause of his tinnitus.  

The veteran claimed that he had no tinnitus before he entered 
the military.  He was not able to match the pitch of the 
perceived tinnitus to signals in any pitch range.  He 
reported that the tinnitus did not disturb his daily 
activities or interfere with his sleep.  

The examiner opined that it was not at least as likely as not 
that the tinnitus was directly linked to the noise conditions 
the veteran experienced while in the military.  The examiner 
was not able to establish a direct link between conditions 
the veteran experienced in the military to the tinnitus he 
experienced presently.  

The examiner cited a medical report from an Ear Nose and 
Throat specialist dated on March 18, 1992, that did not 
reflect a complaint of tinnitus in the case history section 
of the report.  The examiner concluded that, if the tinnitus 
were a prominent factor in 1992, the veteran's response to 
the question of whether he had tinnitus would likely have 
been in the affirmative.  


Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of t he doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Analysis

In the instant case, the evidence of record shows no 
findings, treatment, or complaints of tinnitus in service.  
Not until many years after service did the veteran report 
having ringing in his ears.  

However, any reasonable doubt as to the likelihood that the 
currently demonstrated tinnitus is due to noise exposure in 
service must be resolved in the veteran's favor.  

It appears to the Board that the recently obtained medical 
opinion was predicated on the fact that the medical examiner 
found no record of any complaints of tinnitus until many 
years after service separation.  Given the likely nature of 
the noise exposure in service and the veteran's credible 
assertions of having experienced tinnitus beginning with this 
acoustic trauma, the Board finds that the evidence of record 
when viewed in its entirety shows that the veteran's tinnitus 
as likely as not had its clinical onset during service.  

Here, there is no evidence, either positive or negative, that 
the currently demonstrated disability manifested by tinnitus 
is due to other cause.  

The Board has considered the veteran's statements that he has 
had chronic tinnitus for many years.  In general, laypersons 
are not considered competent to offer opinions on medical 
matters, such as causation or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

However, in Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
the Court held that a layperson is considered competent to 
testify as to the symptoms of a disability, such as pain.  
The Court also held that the veteran's disability in that 
case, pes planus, was of the type that "lends itself to 
observation by a lay witness."

The Board believes that the veteran's ringing of the ears is 
in the nature of symptoms to which the veteran, as a 
layperson, may testify.  See Falzone, 8 Vet. App. at 403.

Thus, the veteran is competent to testify that he incurred 
tinnitus after in-service noise exposure.  

By extending the benefit of the doubt to the veteran, service 
connection for tinnitus is warranted.   


ORDER

Service connection for tinnitus is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


